Case 8:19-cr-00090-DOC Document 47 Filed 09/14/20 Page 1 of 8 Page ID #:294
               Case 8:19-cr-00090-DOC Document 47 Filed 09/14/20 Page 2 of 8 Page ID #:295

    USA vs.    MICHAEL REIGN ARMAND                                   Docket No.:   SA CR 19-00090-DOC

from custody, nominal monthly payments of at least 10% of defendant's gross monthly income but not less
than $250, whichever is greater, shall be made during the period of supervised release and shall begin
30 days after the commencement of supervision. Nominal restitution payments are ordered as the Court
finds that the defendant's economic circumstances do not allow for either immediate or future payment of
the amount ordered.

Pursuant to 18 U.S.C. § 3612(f)(3)(A), interest on the restitution ordered is waived because the defendant does
not have the ability to pay interest. Payments may be subject to penalties for default and delinquency pursuant
to 18 U.S.C. § 3612(g).

The defendant shall comply with Amended General Order No. 20-04.

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that
he is unable to pay and is not likely to become able to pay any fine in addition to restitution.

Pursuant to 18 U.S.C. § 3014, the additional special assessment is waived as the Court finds that the defendant
has established that he is unable to pay and is not likely to become able to pay the assessment.

The Court recommends that the Bureau of Prisons conduct a mental health evaluation of the defendant and
provide all necessary treatment. 1

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of five (5) years
under the following terms and conditions:

          1.          The defendant shall comply with the rules and regulations of the United States Probation
                      & Pretrial Services Office and Amended General Order 20-04, including the conditions of
                      probation and supervised release set forth in Section III of Amended General Order 20-04.

          2.          The defendant shall cooperate in the collection of a DNA sample from his person.

          3.          During the period of community supervision, the defendant shall pay the special
                      assessment in accordance with this judgment's orders pertaining to such payment.

          4.          The defendant shall apply all monies received from income tax refunds, lottery winnings,
                      inheritance, judgments and any anticipated or unexpected financial gains to the outstanding
                      Court-ordered financial obligation.

          5.          The defendant shall register as a sex offender, and keep the registration current, in each
                      jurisdiction where he resides, where he is an employee, and where he is a student, to the
                      extent the registration procedures have been established in each jurisdiction. When
                      registering for the first time, the defendant shall also register in the jurisdiction in which

1
  The discussion of this program is not intended to be part of the Court’s decision on whether to sentence the defendant to
incarceration or on the length of the term to be imposed but is merely to provide an indication of possible opportunities for
rehabilitation within the prison system.

CR-104 (docx 10/18)                          JUDGMENT & PROBATION/COMMITMENT ORDER                                   Page 2 of 8
               Case 8:19-cr-00090-DOC Document 47 Filed 09/14/20 Page 3 of 8 Page ID #:296

 USA vs.      MICHAEL REIGN ARMAND                                    Docket No.:   SA CR 19-00090-DOC

                      the conviction occurred if different from his jurisdiction of residence. The defendant shall
                      provide proof of registration to the Probation Officer within 48 hours of registration.

         6.           The defendant shall participate in mental health treatment, which may include evaluation
                      and counseling, until discharged from the treatment by the treatment provider, with the
                      approval of the Probation Officer.

         7.           The defendant shall participate in a psychological counseling or psychiatric treatment or a
                      sex offender treatment program, as approved and directed by the Probation Officer. The
                      defendant shall abide by all rules, requirements, and conditions of such program, including
                      submission to risk assessment, and physiological testing, such as polygraph and Abel
                      testing.

         8.           As directed by the Probation Officer, the defendant shall pay all or part of the costs of
                      psychological counseling or psychiatric treatment, or a sex offender treatment program, or
                      any combination thereof to the aftercare contractor during the period of community
                      supervision. The defendant shall provide payment and proof of payment as directed by the
                      Probation Officer. If the defendant has no ability to pay, no payment shall be required.

         9.           The defendant shall participate in an evaluation by a trained professional, approved by the
                      Probation Office, to assess the defendant's risk to the community as a sex offender. The
                      evaluation may include physiological testing, such as polygraph and Abel testing. The
                      Court authorizes the Probation Officer to disclose the Presentence Report, and any previous
                      mental health evaluations or reports, to the evaluation provider. As directed by the
                      Probation Officer, the defendant shall pay all or part of the costs of the sex offender risk
                      evaluation to the aftercare contractor during the period of community supervision. The
                      defendant shall provide payment and proof of payment as directed by the Probation Officer.
                      If the defendant has no ability to pay, no payment shall be required.

         10.          The defendant shall not view or possess any materials, including pictures, photographs,
                      books, writings, drawings, videos, or video games depicting and/or describing child
                      pornography, as defined at 18 U.S.C. § 2256(8), or sexually explicit conduct, as defined at
                      18 U.S.C. §2256(2). This condition does not prohibit the defendant from possessing
                      materials solely because they are necessary to, and used for, a collateral attack, nor does it
                      prohibit him from possessing materials prepared and used for the purposes of his Court-
                      mandated sex offender treatment, when the defendant's treatment provider or the probation
                      officer has approved of his possession of the materials in advance.

         11.          The defendant shall not associate or have verbal, written, telephonic, or electronic
                      communication with any person under the age of 18, except: (a) in the presence of the
                      parent or legal guardian of said minor; and (b) on the condition that the defendant notify
                      said parent or legal guardian of his conviction in the instant offense. This condition does
                      not encompass persons under the age of 18, such as waiters, cashiers, ticket vendors, etc.,
                      whom the defendant must interact with in order to obtain ordinary and usual commercial
                      services.

CR-104 (docx 10/18)                          JUDGMENT & PROBATION/COMMITMENT ORDER                                 Page 3 of 8
               Case 8:19-cr-00090-DOC Document 47 Filed 09/14/20 Page 4 of 8 Page ID #:297

 USA vs.      MICHAEL REIGN ARMAND                                   Docket No.:   SA CR 19-00090-DOC


         12.          The defendant shall not frequent, or loiter, within 100 feet of school yards, parks, public
                      swimming pools, playgrounds, youth centers, video arcade facilities, or any other places
                      primarily used by persons under the age of 18.

         13.          The defendant shall not affiliate with, own, control, volunteer or be employed in any
                      capacity by a business or organization that causes him to regularly contact persons under
                      the age of 18.

         14.          The defendant's employment shall be approved by the Probation Officer, and any change
                      in employment must be pre-approved by the Probation Officer. The defendant shall submit
                      the name and address of the proposed employer to the Probation Officer at least 10 days
                      prior to any scheduled change.

         15.          The defendant shall possess and use only those computers and computer-related devices,
                      screen user names, passwords, email accounts, and internet service providers (ISPs) that
                      have been disclosed to the Probation Officer upon commencement of supervision. Any
                      changes or additions are to be disclosed to the Probation Officer prior to the first use.
                      Computers and computer-related devices include personal computers, personal data
                      assistants (PDAs), internet appliances, electronic games, cellular telephones, and digital
                      storage media, as well as their peripheral equipment, that can access, or can be modified to
                      access, the internet, electronic bulletin boards, and other computers.

         16.          All computers, computer-related devices, and their peripheral equipment, used by the
                      defendant shall be subject to search and seizure. This shall not apply to items used at the
                      employment's site, which are maintained and monitored by the employer.

         17.          The defendant shall comply with the rules and regulations of the Computer Monitoring
                      Program. The defendant shall pay the cost of the Computer Monitoring Program, in an
                      amount not to exceed $32 per month per device connected to the internet.

         18.          The defendant shall report to the United States Probation Office within 72 hours of his
                      release from custody.

         19.          The defendant shall report in person directly to the Court within 21 days of his release from
                      custody, at a date and time to be set by the United States Probation Office, and thereafter
                      report in person to the Court as directed during his first year of supervised release.

         20.          The defendant shall not possess, have under his control, or have access to any firearm,
                      explosive device, or other dangerous weapon, as defined by federal, state, or local law.

         21.          The defendant shall submit person and property to search and seizure at any time of the
                      day or night by any law enforcement officer with or without a warrant and with or without
                      reasonable or probable cause.

CR-104 (docx 10/18)                          JUDGMENT & PROBATION/COMMITMENT ORDER                                Page 4 of 8
               Case 8:19-cr-00090-DOC Document 47 Filed 09/14/20 Page 5 of 8 Page ID #:298

 USA vs.      MICHAEL REIGN ARMAND                                         Docket No.:    SA CR 19-00090-DOC


The drug testing condition mandated by statute is suspended based on the Court's determination that the
defendant poses a low risk of future substance abuse.

The Court authorizes the Probation Officer to disclose the Presentence Report, and/or any previous mental
health evaluations or reports, to the treatment provider. The treatment provider may provide information
(excluding the Presentence report), to State or local social service agencies (such as the State of California,
Department of Social Service), for the purpose of the client's rehabilitation.

It is further ordered that the defendant surrender himself to the institution designated by the Bureau of Prisons
on or before 12 noon, on January 22, 2021. In the absence of such designation, the defendant shall report on or
before the same date and time to the United States Marshal located at the United States Court House, 411 West
Fourth Street, Santa Ana, California 92701-4516.

The recommendation for self-surrender is contingent upon the Court having made the requisite findings
pursuant to 18 U.S.C. § 3143(a), (release or detention pending sentence).

Defendant advised of right to appeal. The Court recommends a facility in the So. Cal area due to close family
ties. The Court orders the bond exonerated upon surrender.


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            September 14, 2020
            Date                                                DAVID O. CARTER, U. S. District Judge
 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or
 other qualified officer.

                                                                Clerk, U.S. District Court




            September 14, 2020                            By
            Filed Date                                          Kelly Davis, Deputy Clerk




CR-104 (docx 10/18)                          JUDGMENT & PROBATION/COMMITMENT ORDER                                                Page 5 of 8
               Case 8:19-cr-00090-DOC Document 47 Filed 09/14/20 Page 6 of 8 Page ID #:299

 USA vs.      MICHAEL REIGN ARMAND                                                   Docket No.:     SA CR 19-00090-DOC


 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local crime;    9.     The defendant must not knowingly associate with any persons
 2.    The defendant must report to the probation office in the federal                engaged in criminal activity and must not knowingly associate with
       judicial district of residence within 72 hours of imposition of a               any person convicted of a felony unless granted permission to do so
       sentence of probation or release from imprisonment, unless                      by the probation officer. This condition will not apply to intimate
       otherwise directed by the probation officer;                                    family members, unless the court has completed an individualized
 3.    The defendant must report to the probation office as instructed by the          review and has determined that the restriction is necessary for
       court or probation officer;                                                     protection of the community or rehabilitation;
 4.    The defendant must not knowingly leave the judicial district without     10.    The defendant must refrain from excessive use of alcohol and must
       first receiving the permission of the court or probation officer;               not purchase, possess, use, distribute, or administer any narcotic or
 5.    The defendant must answer truthfully the inquiries of the probation             other controlled substance, or any paraphernalia related to such
       officer, unless legitimately asserting his or her Fifth Amendment               substances, except as prescribed by a physician;
       right against self-incrimination as to new criminal conduct;             11.    The defendant must notify the probation officer within 72 hours of
 6.    The defendant must reside at a location approved by the probation               being arrested or questioned by a law enforcement officer;
       officer and must notify the probation officer at least 10 days before    12.    For felony cases, the defendant must not possess a firearm,
       any anticipated change or within 72 hours of an unanticipated change            ammunition, destructive device, or any other dangerous weapon;
       in residence or persons living in defendant’s residence;                 13.    The defendant must not act or enter into any agreement with a law
 7.    The defendant must permit the probation officer to contact him or her           enforcement agency to act as an informant or source without the
       at any time at home or elsewhere and must permit confiscation of                permission of the court;
       any contraband prohibited by law or the terms of supervision and         14.    As directed by the probation officer, the defendant must notify
       observed in plain view by the probation officer;                                specific persons and organizations of specific risks posed by the
 8.    The defendant must work at a lawful occupation unless excused by                defendant to those persons and organizations and must permit the
       the probation officer for schooling, training, or other acceptable              probation officer to confirm the defendant’s compliance with such
       reasons and must notify the probation officer at least ten days before          requirement and to make such notifications;
       any change in employment or within 72 hours of an unanticipated          15.    The defendant must follow the instructions of the probation officer
       change;                                                                         to implement the orders of the court, afford adequate deterrence from
                                                                                       criminal conduct, protect the public from further crimes of the
                                                                                       defendant; and provide the defendant with needed educational or
                                                                                       vocational training, medical care, or other correctional treatment in
                                                                                       the most effective manner.




CR-104 (docx 10/18)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                         Page 6 of 8
               Case 8:19-cr-00090-DOC Document 47 Filed 09/14/20 Page 7 of 8 Page ID #:300

 USA vs.      MICHAEL REIGN ARMAND                                               Docket No.:     SA CR 19-00090-DOC


      The defendant must also comply with the following special conditions (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C.
 § 3563(a)(7).

           Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                        States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement,
 with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan
 or open any line of credit without prior approval of the Probation Officer.

          The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
 proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts,
 including any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 7 of 8
               Case 8:19-cr-00090-DOC Document 47 Filed 09/14/20 Page 8 of 8 Page ID #:301

 USA vs.      MICHAEL REIGN ARMAND                                              Docket No.:       SA CR 19-00090-DOC


                                                                    RETURN

I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal




                                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



         (Signed)
                      Defendant                                                               Date




                      U. S. Probation Officer/Designated Witness                              Date




CR-104 (docx 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 8 of 8
